Opinion issued May 6, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00427-CV
____________

IN RE JIMMY CHANTHAVONG, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Jimmy Chanthavong, has filed a petition for writ of mandamus
complaining that an unnamed district judge (1) has failed and refused to forward his
application for writ of habeas corpus to the Texas Court of Criminal Appeals, in
accordance with Tex. Code Crim. Proc. Ann. art. 11.07.  He also complains that
Attorney Michael Slider did not obey the trial court's order to respond to his
application for article 11.07 relief.  
	Relator's petition for writ of mandamus is unsworn.  See Tex. R. App. P. 52.1. 
It has not been served on the district judge, Attorney Slider, or any real party in
interest.  See Tex. R. App. P. 9.5, 52.2.  The petition does not contain copies of any
documents filed in the trial court.  See Tex. R. App. P. 52.3(j)(1).  Furthermore, this
Court has previously held in In re McAfee, 53 S.W.3d 715 (Tex. App.-Houston [1st
Dist.] 2001, orig. proceeding), that it has no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under Tex. Code Crim. Proc. Ann.
art. 11.07. Id. at 718.
	Accordingly, we dismiss the petition for writ of mandamus for want of
jurisdiction.
PER CURIAM
Panel consists of Justices Cohen, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	He does reference trial court cause no. 839,643-A.